 

 

PURCHASE AND SALE AGREEMENT

 

Between

 

CORPORATE REALTY INCOME FUND I, L.P.
(Seller)

 

and

 

JAMES F. COTTER
(Purchaser)

 

 

901-909 NE Loop 410
San Antonio, Texas

 

Dated as of December 15, 2006

 

 

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

     This Purchase and Sale Agreement (“Agreement”) is made as of December 15,
2006 (the “Effective Date”), by and between CORPORATE REALTY INCOME FUND I,
L.P., a Delaware limited partnership (“Seller”), and JAMES F. COTTER
(“Purchaser”).

     A. Seller owns in fee simple a certain parcel of real property located in
the City of San Antonio, County of Bexar, State of Texas, commonly referred to
as 901 NE Loop 410 (collectively, as hereinafter described, “Real Property”).

     B. Subject to the terms and conditions herein, Seller desires to sell and
Purchaser desires to purchase the Real Property together with the other property
described in Section 1.1.

     NOW THEREFORE, in consideration of the mutual covenants contained herein,
Seller and Purchaser agree as follows:

1. PURCHASE AND SALE

     1.1 Property

     Subject to the terms and conditions hereof, Seller hereby agrees to sell,
convey and assign to Purchaser, and Purchaser hereby agrees to purchase and
accept from Seller on the Closing Date (as defined in Section 4.1 below) the
following (collectively, the “Property”):

      (a)       the Real Property, which is legally described on Exhibit A
attached hereto, together with any and all rights, privileges and easements
appurtenant thereto that are owned by Seller, including without limitation all
of Seller’s right, title and interest, if any, in and to all minerals, oil, gas
and other hydrocarbon substances on and under the Real Property;   (b) all
buildings located on the Real Property, and all other improvements and fixtures
located on the Real Property that are owned by Seller, if any, including without
limitation any apparatus, equipment and appliances incorporated therein and used
in connection with the operation and occupancy thereof, such as heating and air
conditioning systems and facilities used to provide any utility service,
ventilation, or other services thereto, but excluding fixtures owned by tenants
(all of which are collectively referred to as the “Improvements”);   (c) all
right, title and interest of Seller in and to any furniture, furnishings,
artwork, decorations and other tangible personal property located on and used in
connection with the Real Property and Improvements, including without limitation
the personal property listed on Schedule 1 (the “Personal Property”);   (d) all
assignable or transferable intangible property, including, but not limited to:
(i) all guaranties and warranties (including guaranties and warranties
pertaining to construction of the Improvements); (ii) all air rights, excess
floor area rights and other development rights relating or appurtenant to the
Real Property or the Improvements; (iii) all rights to obtain utility service in
connection with the Improvements and the Real Property; (iv) all assignable
licenses and other governmental permits and permissions relating to the Real
Property, the Improvements or the operation thereof, including without
limitation the licenses and permits listed on Schedule 2 (the “Permits”); (v)
all assignable contracts and contract rights relating to the Real Property or
the Improvements, including the contracts listed on Schedule 3 (the “Service
Contracts”), which shall survive the Closing; and (vi) all rights, if any, in
and to the name “Alamo Towers”, other trademarks, service marks and logos
related thereto, telephone exchanges, software used in connection with the
ownership or operation of the Property (all of the foregoing are hereinafter
collectively referred to as the “Intangible Property”); and   (e) All right,
title and interest of Seller in and to the leases and other occupancy agreements
covering all or any portion of the Real Property or the Improvements to the
extent they are in effect on the date of Closing (collectively the “Leases”),
together with all current rents and other sums due thereunder (the “Rents”) and
any and all security deposits in connection therewith (the “Security Deposits”).
The Leases, in each case together with the current monthly rent and Security
Deposit relative thereto, are set forth on Schedule 4 (the “Rent Roll”).



--------------------------------------------------------------------------------

2. PURCHASE PRICE

     Purchaser shall pay as the total Purchase Price for the Property (“Purchase
Price”) the amount of Fifteen Million Eight Hundred Thirty Three Thousand and
No/100ths U.S. Dollars ($15,833,000.00), which shall be payable as follows:

     2.1 Deposit

     Concurrently with the execution and delivery of this Agreement, Purchaser
shall cause Five Hundred Thousand and No/100ths U.S. Dollars ($500,000.00)
(collectively with all interest accrued thereon, the “Deposit”) to be delivered
by wire transfer to Escrow Holder (as hereinafter defined), to be held by the
Escrow Holder in accordance with the terms and conditions of this Agreement. The
Deposit shall be held in an interest bearing account or instrument, as approved
by Purchaser, as an earnest money deposit; provided, however, that at such time
as this Agreement has been executed by Seller and Purchaser and countersigned by
the Escrow Holder, the Escrow Holder shall deliver the Deposit to Seller as an
irrevocable, non-refundable option payment to Seller in consideration of
Seller’s having provided Purchaser with an exclusive option to complete its
property and title review of the Property and enter into this Agreement,
subject, however, to Seller’s performance of its obligations under this
Agreement as herein provided. Specifically, in the event that Seller shall be in
default of any of its obligations under this Agreement after Purchaser’s receipt
of the Deposit as such option payment (which shall not include the failure of
any condition to Closing which is not the result of a default by Seller),
Purchaser shall be entitled to its remedies under Section 7.3(b) hereof,
including, at Purchaser’s election, Purchaser’s right under Section 7.3(b)(i) to
terminate this Agreement and receive all documents and funds previously
deposited by Purchaser with the Escrow Holding, including a return of the
Deposit, whereupon neither Seller or Purchaser shall have any further
obligations hereunder (except as set forth under Sections 3.6(b), 9.1, 11.2 and
11.12 hereof) notwithstanding the irrevocable, non-refundable nature of the
delivery of the Deposit to Seller as an option payment, the Deposit shall be
applied toward the Purchase Price at Closing. Purchaser will provide Escrow
Holder with its Taxpayer Identification Number and such additional information
and documents as may be required by Escrow Holder.

     The Escrow Holder shall be subject to the following terms and conditions:

      (a)       The duties and obligations of the Escrow Holder shall be
determined solely by the express provisions of this Agreement and no implied
duties and obligations shall be read into this Agreement against the Escrow
Holder.  

2

--------------------------------------------------------------------------------


      (b)       The Escrow Holder shall be entitled to rely, and shall not be
subject to any liability in acting in reliance, upon any joint writing furnished
to the Escrow Holder by Purchaser and Seller and shall be entitled to treat as
genuine the document it purports to be, including any such letter, paper or
other document furnished to the Escrow Holder in connection with this Agreement.
  (c) In the event of any disagreement between Purchaser and Seller resulting in
adverse claims and demands being made in connection with or against the funds
held in the escrow created hereby, the Escrow Holder shall refuse to comply with
the claims and demands of either party until such disagreement is finally
resolved, either by Purchaser and Seller, as evidenced by a joint writing
reflective thereof delivered to the Escrow Holder pursuant to subparagraph (b)
above, or by a court of competent jurisdiction (in proceedings which the Escrow
Holder or any other party may initiate, it being understood and agreed by
Purchaser and Seller that the Escrow Holder has the authority (but no
obligation) to initiate such proceedings).   (d) The Escrow Holder is authorized
and directed by Seller and Purchaser to deliver the Deposit (as hereinafter
defined) to the party hereto entitled to same pursuant to the terms hereof. In
the event of a dispute between Seller and Purchaser regarding the Deposit, the
Escrow Holder shall either continue to hold the Deposit or interplead the
Deposit into a court of competent jurisdiction until such dispute is resolved,
as more specifically provided in Section 2.1(c) above. All attorney’s fees and
costs of the Escrow Holder incurred in connection with such dispute or
interpleader shall be assessed against the party that is not awarded the
Deposit, or if the Deposit is distributed in part to both parties then in the
inverse proportion of such distribution.

     2.2 Interest

     Except as provided in Section 2.1 above and in the other provisions of this
Agreement where Seller shall be entitled to retain the Deposit as an option
payment or on account of liquidated damages pursuant to Section 12 below,
interest on the Deposit shall accrue to the benefit of Purchaser.

     2.3 Cash at Closing

     The balance of the Purchase Price, plus any other amounts required to be
paid by Purchaser at Closing, and plus or minus any prorations and credits as
provided for in this Agreement (including on account of the Deposit), in the
form of immediately available U.S. funds, shall be deposited by Purchaser into
escrow with the Escrow Holder, in time to allow the Closing to occur on the
Closing Date (as hereinafter defined) by wire transfer as more particularly set
forth in Section 4.3 below.

3. TITLE

     3.1 Title Commitment; Survey

      (a)       Purchaser acknowledges that prior to the Effective Date
Purchaser has received from Chicago Title Insurance Company (“Title Company”) a
commitment (the “Title Commitment”) for an Owner’s Policy of Title Insurance
(Form T-1), and a copy of all recorded documents referred to in the Title
Commitment as exceptions to title to the Property (the “Title Documents”).   (b)
Purchaser further acknowledges that prior to the Effective Date, Seller has
delivered to Purchaser an ALTA survey of the Real Property and Improvements made
by Pape Dawson Engineers dated February 1997 (the “Existing Survey”). Purchaser
shall have the right, at its sole cost and expense, to obtain a current survey
of the Real Property and Improvements or to update the Existing Survey (the
“Survey”) in accordance with the Minimum Standard Detail Requirements and
Classifications for ALTA/ACSM Land Title Surveys published in 2005.

3

--------------------------------------------------------------------------------

     3.2 Review of Title

     Purchaser acknowledges that, prior to the Effective Date, Purchaser has had
ample opportunity to review the Title Commitment, Title Documents and Survey
(collectively, “Title Evidence”) and render any objections as to matters of
title in writing to Seller. Accordingly, any and all matters (the “Existing
Title and Survey Matters”) referred to, reflected in or disclosed by, the Title
Evidence, inclusive, have been agreed to and accepted by Purchaser (including,
without limitation, any and all exceptions to title set forth in Schedule B of
the Title Commitment), and Purchaser has approved the condition of title to the
Real Property and Improvements set forth in the Title Commitment; provided,
however, that notwithstanding the foregoing, Seller shall be obligated to
deliver, and Purchaser shall be obligated to accept, title to the Property at
Closing subject only to those matters not stricken, deleted or otherwise
addressed on the marked version of the Title Commitment attached hereto as
Exhibit J.

     Any matters shown in the Title Evidence not objected to by Purchaser on
Exhibit J shall be deemed waived and Purchaser shall be deemed to agree to
acquire the Property subject to such exceptions, and to the Existing Title and
Survey Matters (collectively, the “Permitted Exceptions”) hereunder, except for
the Required Removal Objections (as defined below), which must be removed by
Seller prior to Closing.

     After the Effective Date but prior to the Closing Date, Purchaser shall
also have the right to disapprove in writing any additional item not previously
set forth in the Title Commitment that Title Company intends to show as an
exception to title in the Title Policy. Any such additional item not
specifically disapproved in writing delivered within three (3) Business Days
following Purchaser’s receipt of written notice of such additional item shall be
deemed approved. Seller shall have until Closing to remove or cause Title
Company to insure over (subject to Purchaser’s approval, which may be granted in
Purchaser’s sole and absolute discretion) any such disapproved item at Seller’s
own expense (each, a “Seller Endorsement”), and it shall have the same effect as
if such obligation was removed or satisfied by Seller. Seller may elect to (a)
extend the Closing until the day after the date upon which Seller is able to
remove or cause Title Company to insure over (subject to Purchaser’s approval,
which may be granted in Purchaser’s sole and absolute discretion) any such
disapproved item (but in no event shall such extension exceed ten (10) Business
Days after the Closing Date), or (b) terminate this Agreement, unless Purchaser
elects to take title subject to such disapproved item, in which case such
non-cured objections shall become Permitted Exceptions hereunder, and, if Seller
elects to terminate this Agreement, Purchaser shall return all documents,
including all Due Diligence Documents received from Seller or Seller’s agents,
to Seller and, thereupon, neither Seller nor Purchaser shall have any further
obligation hereunder (except as set forth under Sections 3.6(b), 9.1, 11.2 and
11.12 hereof). Notwithstanding anything in this Agreement to the contrary, and
notwithstanding any approval or consent given by Purchaser hereunder, Seller
shall cause all mortgages and deeds of trust encumbering Seller’s interest in
the Real Property, all mechanic’s liens filed against the Property relating to
work performed on the Property and contracted for by Seller and all tax liens
filed against the Property on account of delinquent taxes relating to Seller’s
failure to pay any of such taxes (collectively “Required Removal Objections”),
to be released and reconveyed from the Real Property, or, with respect to such
mechanic’s liens, otherwise bonded, on or prior to the Closing and shall cause
the Title Company to insure title to the Real Property as vested in Purchaser
without any exception for such matters.

4

--------------------------------------------------------------------------------

     3.3 Vesting of Title

     At Closing, Seller shall convey all of Seller’s right, title and interest
in and to the Real Property and Improvements to Purchaser by limited warranty
deed (as further described in Section 4.2(a)(i) below), subject only to the
Permitted Exceptions, and shall convey Seller’s interest in the Personal
Property to Purchaser by bill of sale (as further described in Section
4.2(a)(ii) below).

     3.4 Title Insurance

     At Closing, the Title Company shall issue to Purchaser an extended ALTA
Owner’s Policy of Title Insurance (Form T-1) in the amount of the Purchase Price
insuring that title to the Real Property and Improvements is vested in Purchaser
subject only to the Permitted Exceptions (the “Title Policy”), provided that, if
required by the Title Company, Purchaser shall, at its sole cost and expense,
update the Existing Survey and deliver a copy of same, or the Survey, certified
to the Title Company in a manner that will allow the Title Company to issue any
additional coverage title policy.

     3.5 Property Inspection

     Purchaser and Seller each acknowledges and agrees that Purchaser has had an
opportunity, prior to the Effective Date, to make any and all physical and other
inspections of the Property, and to perform such other due diligence with
respect to the Property as Purchaser has deemed necessary and/or appropriate, in
connection with its purchase of the Property hereunder, and that Purchaser has
agreed to accept the Property at Closing in the same condition that same exists
as of the Effective Date, reasonable wear and tear excepted.

     Purchaser shall have the right to further inspect the Property as provided
in Section 3.6(b) hereafter (during normal business hours and upon notice to
Seller), including for the purpose of confirming that the Property is in the
same condition at Closing as existing at the end of the Inspection Period,
reasonable wear and tear excepted; provided, however, that such continuing right
of inspection shall in no way be deemed to extend or resurrect any inspection
period or constitute a condition to Closing, subject however, to the other terms
and conditions of this Agreement. For purposes of this Agreement, the term
“Business Day” shall mean a day other than any Saturday, Sunday, or day upon
which national banks in San Antonio, Texas, are not open for general banking
business.

     3.6 Furnishing of Information

      (a)       Purchaser and Seller each acknowledges that, in connection with
Purchaser’s inspection of the Property, Seller furnished or caused to be
furnished to Purchaser, prior to the Effective Date, or, at Seller’s option,
made available at Seller’s offices at the Property for inspection and copying,
to the extent in Seller’s possession or control, the following:     (i)       a
current Rent Roll with respect to the Property attached as Schedule 4, together
with copies of all Leases and amendments and/or modifications currently in
effect, together with a list pertaining to the status of rental payments by
tenants under the Leases and any delinquencies in connection therewith;  

5

--------------------------------------------------------------------------------


  (ii)       copies of the environmental and property condition reports
identified on Schedule 5 and any other environmental study or report of the
Property prepared for Seller;     (iii) copies of the Service Contracts;    
(iv) copies of all warranties relating to the Property or any portion thereof or
any of Seller’s equipment or the building systems therein;     (v) copies of
licenses and permits relating to the Property and its operations;     (vi)
copies of the originally issued certificates of occupancy for each of the two
(2) buildings constituting the Property;     (vii) copies of the current tax
bill for the Property;     (viii) the most recent survey of the Property;    
(ix) operating statements regarding operation of the Property for the previous
three (3) years and the year to date income expense reports relating to the
operation of the Property for 2006 to date; and     (x) copies of all utility
bills for the past twelve (12) months.         (b)       Purchaser further
acknowledges that Seller permitted Purchaser and Purchaser’s agents reasonable
access to the Property prior the Effective Date to inspect the Property, and
Seller hereby agrees to grant Purchaser reasonable access to the Property prior
to Closing in order to allow Purchaser to further inspect the Property to ensure
that the Property is in the same condition at Closing as it was on the Effective
Date, reasonable wear and tear excepted, subject to Section 3.6(c) below and the
terms of the Leases. In addition, Purchaser shall have reasonable access to the
Property prior to the Effective Date, subject to Section 3.6(c) below and the
terms of the Lease, to the extent required by Purchaser’s lender to carry out
any further investigations, studies or tests of the Property required by such
lender in connection with any financing of the purchase of the Property by such
lender; provided that (A) such activities shall not unreasonably interfere with
the normal operations of the Property or with the operations of the tenants
thereof; (B) unless otherwise agreed or directed by Seller, such activities
shall be conducted during normal business hours; and (C) no intrusive or
invasive testing shall occur of the Property, including, but not limited to, any
environmental site assessment beyond a phase I environmental site assessment and
building materials sampling, without Seller’s prior written approval, which
shall not be unreasonably withheld. Purchaser hereby indemnifies, defends and
holds Seller and the Property harmless from any and all costs, loss, damages or
expenses, of any kind or nature (including, without limitation, mechanics’ liens
and reasonable attorneys’ fees and expenses) directly arising out of or
resulting from or caused by such inspection, investigation, entry and/or other
activities upon the Property by Purchaser, its employees, agents, contractors,
subcontractors, and/or assigns. Notwithstanding anything to the contrary herein,
the indemnity set forth in this Section 3.6(b) shall survive (i) any termination
of this Agreement and (ii) the Closing and shall not be merged therein.  

6

--------------------------------------------------------------------------------


      (c)       During any period of entry upon the Property prior to Closing,
Purchaser shall maintain, with insurance companies reasonable acceptable to
Seller, Comprehensive General Liability or Commercial General Liability
insurance, with limits of not less than One Million Dollars ($1,000,000)
combined single limit and not less than Two Million Dollars ($2,000,000) on a
general aggregate basis, for bodily injury, death and property damage. Each
policy of insurance shall name Seller as an additional insured. Further, each
policy of insurance shall state that such policy is primary and noncontributing
with any insurance carried by Seller. Such policy shall contain a provision that
the naming of the additional insured shall not negate any right the additional
insured would have as a claimant under the policy if not so named and shall
contain severability of interest and cross-liability clauses. A certificate,
together with any endorsements to the policy required to evidence the coverage
which is to be obtained hereunder, shall be delivered to Seller prior to the
entry onto the Property by Purchaser or its agents. The certificate shall
expressly provide that no less than ten (10) days prior written notice shall be
given Seller in the event of any material alteration to or cancellation of the
coverages evidenced by said certificate. A renewal certificate for each of the
policies required by this Section 3.6(c) shall be delivered to Seller not less
than ten (10) days prior to the expiration date of the term of such policy. Any
policies required by the provisions of this Section may be made a part of a
blanket policy of insurance with a “per project, per location endorsement” so
long as such blanket policy contains all of the provisions required herein and
does not reduce the coverage, impair the rights of the other party to this
Agreement or negate the requirements of this Agreement.   (d)      In addition
to the information to be furnished to Purchaser under Section 3.6(a) above,
Seller shall make available to Purchaser for inspection and copying on site at
the Property or at the business office of Seller or its agents or otherwise, or
at Seller’s option deliver to Purchaser, such documents, materials and
information concerning the Property as Seller may have in its possession or
under its control (including without limitation (i) lease files; (ii) copies of
financial statements, if any, for the Property for the last three (3) years and
copies of such historical information in the possession of Seller or Seller’s
agents regarding operating expenses of the Property; (iii) guaranties,
warranties, licenses, governmental permits (including certificates of
occupancy); (iv) relevant, pertinent reports and agreements in the possession of
Seller or Seller’s agents pertaining to the Property, if any (i.e., engineering
reports, environmental reports, development records and as-built plans and
specifications), excluding only (x) materials that Seller shall have obtained or
developed in connection with the potential sale of the Property, including
analyses of the value of the Property, and (y) materials that are subject to
attorney-client privilege or work-product doctrine (collectively with the
information described in Section 3.6(a) above, the “Due Diligence Documents”).
Seller shall reasonably cooperate with Purchaser to obtain any consents required
in connection with an assignment of any of the Due Diligence Documents. All of
the Due Diligence Documents are confidential and shall not be distributed or
disclosed by Purchaser to any person or entity not associated with Purchaser in
accordance with Section 11.12 hereof. Seller agrees to deliver to Purchaser a
copy of any written notices which Seller receives prior to Closing from any
governmental authority pertaining to any violation of law or ordinance
regulating the use of the Property which are received by Seller prior to the
Closing Date and of any notice which Seller receives prior to Closing from any
tenant regarding any default under any Lease. If the transaction fails to close
for any reason whatsoever, Purchaser shall return to Seller all copies of the
Due Diligence Documents which Seller or its agents may have delivered to
Purchaser in accordance with this Section 3.6. THE FURNISHING OF ANY MATERIALS,
DOCUMENTS, REPORTS, OR AGREEMENTS DESCRIBED ABOVE PREPARED BY THIRD PARTIES
SHALL NOT BE INTERPRETED IN ANY MANNER AS A REPRESENTATION OR WARRANTY OF ANY
TYPE OR KIND BY SELLER, ANY PARTNER OF SELLER OR AGENT OF SELLER, OR ANY
OFFICER, DIRECTOR, OR EMPLOYEE OF SELLER, OR ITS AGENTS, OR ANY OTHER PARTY
RELATED IN ANY WAY TO ANY OF THE FOREGOING.

7

--------------------------------------------------------------------------------


     3.7 Tenant Estoppel Certificates

     At least two (2) Business Days prior to the Closing, Seller shall deliver
to Purchaser an estoppel certificate (each, an “Estoppel Certificate”) dated
within thirty (30) days prior to the Closing in substantially the form attached
hereto as Exhibit I, executed by tenants of the Property having the right to
occupy, in the aggregate, not less than 75% of the rentable square footage of
the Improvements currently under lease to tenants under the Leases set forth on
the Rent Roll; provided, however, that in the event that any tenant has agreed
to execute an estoppel certificate pursuant to a specific form of estoppel as
agreed upon in such tenant’s applicable Lease, Purchaser agrees that Seller’s
delivery of an Estoppel Certificate from such tenant on such agreed upon form,
as provided in such tenant’s Lease, shall constitute Seller’s compliance with
the provisions of this Section 3.7 with respect to such tenant. Seller shall not
be deemed to be in default of its obligations under this Agreement as a result
of Seller’s failure to deliver such Estoppel Certificates, but such failure
shall constitute the failure of a condition precedent pursuant to Section 7.3(a)
hereof.

4. CLOSING

     4.1 Closing

     The purchase and sale of the Property (“Closing”) shall occur on such date
agreed upon by Seller and Purchaser within the period expiring forty-five (45)
days after the Effective Date, except that if such day shall not be a Business
Day, the Closing shall occur on the next Business Day thereafter (the “Closing
Date”); provided, however, that each of Seller and Purchaser shall be entitled
to one (1) extension of the Closing Date for a period not to exceed five (5)
days upon prior written notice thereof to the other party. In addition,
Purchaser shall be entitled to one (1) additional extension of the Closing Date
for a period not to exceed fifteen (15) days upon prior written notice thereof
to Seller, provided that concurrently with the giving of such notice, Purchaser
shall pay Seller the sum of Ten Thousand Dollars ($10,000), which sum shall be
immediately non-refundable to Purchaser (absent a default by Seller of its
obligations under this Agreement, which shall not include the failure of any
condition to closing which is not the result of a default by Seller), but shall
be credited against the Purchase Price at Closing. Seller and Purchaser agree
that this transaction shall close in escrow through the Title Company, which
shall serve as escrow holder hereunder (“Escrow Holder”). In this regard, Seller
and Purchaser shall execute Escrow Holder’s standard form general provisions and
such other instructions consistent herewith as Escrow Holder may require and are
reasonably acceptable to Seller and Purchaser; provided, however, nothing in
such general provisions or instructions shall constitute an amendment to or
modification of this Agreement and, in the event of any conflict, the terms of
this Agreement shall prevail. Purchaser and Seller shall endeavor to conduct a
“pre-closing” on the Business Day prior to the Closing Date with title transfer
and payment of the Purchase Price to be completed on the Closing Date as set
forth in Section 4.3 below.

     4.2 Transactions at Closing

     At least one (1) Business Day prior to the Closing Date:

8

--------------------------------------------------------------------------------


      (a)       Seller shall deliver or cause to be delivered to Escrow Holder
the following documents (collectively, the “Conveyance Documents”) duly executed
and acknowledged where appropriate:     (i)       A limited warranty deed (the
“Deed”) conveying the Real Property and the Improvements, subject to the
Permitted Exceptions, in the form attached hereto as Exhibit E;     (ii) Bill of
Sale in the form set forth on Exhibit B attached hereto, conveying the Personal
Property to Purchaser;     (iii) Two counterparts of the Assignment and
Assumption Agreement (the “Assignment”) in the form set forth on Exhibit C
attached hereto, conveying all interest of Seller as landlord in and to the
Leases pertaining to the Real Property and Improvements as more specifically set
forth on Schedule B to the Assignment and Assumption Agreement; and in and to
any equipment leases, commission agreements and service contracts, as set forth
on Schedules C, D and E, respectively, to the Assignment and Assumption
Agreement;     (iv) Certificate of non-foreign status in the form set forth on
Exhibit D attached hereto, to confirm that Purchaser is not required to withhold
part of the Purchase Price pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended;     (v) Original executed copies of all Leases; provided,
however, that the original Leases shall be held at the Property for delivery to
the Purchaser incident to the Closing;     (vi) Information required by the
Title Company to comply with the real estate reporting requirements set forth in
Section 6045(e) of the Internal Revenue Code of 1986, as amended;     (vii)
Certificate confirming that the representations and warranties of Seller under
this Agreement remain true and correct in the form attached hereto as Exhibit G;
    (viii) Evidence as to the authority of the person or persons executing
documents on behalf of the Seller reasonably acceptable to Purchaser and the
Title Company;     (ix) The Service Contracts which survive Closing, as provided
in Section 9.5 below, together with such leasing and property files and records
pertaining to day-to-day operation, leasing and maintenance of the Property, to
the extent such files and records are in the possession of Seller or Seller’s
building manager; provided, however, that such documentation shall be held at
the Property for delivery to the Purchaser incident to the Closing, and
provided, further, that proprietary information of Seller not relevant to the
ownership or operation of the Property shall not be included. Until the earlier
to occur of (i) the sale of the Property by Purchaser, or (ii) the expiration of
a period of three (3) years after the Closing, Purchaser shall allow Seller and
its agents and representatives reasonable access without charge but without cost
to Purchaser to all files, records and documents delivered to Purchaser at the
Closing upon reasonable advance notice and at all reasonable times, to examine
and make copies of any and all such files, records and documents, which right
shall survive the Closing;  

9

--------------------------------------------------------------------------------


  (x)       Affidavits as may be customarily and reasonably required by the
Title Company, in form reasonably acceptable to Seller;     (xi) Closing
Statement acceptable to Seller;     (xii) An updated Rent Roll in the same form
as set forth as Schedule 4, certified by Seller as correct and complete as of
the date of delivery thereof;     (xiii) keys to all locks on the Real Property
and Improvements in Seller’s or Seller’s building manager’s possession; and    
(xiv) Such other documents as may be reasonably necessary and appropriate to
complete the Closing of the transaction contemplated herein.         (b)      
Purchaser shall deliver to Escrow Holder the following:     (i) The Purchase
Price as adjusted in Section 2.3 above, and as further adjusted to reflect the
Purchaser’s share of closing costs, and any fees as more particularly set forth
in Section 4.3 below;     (ii) Two counterparts of a duly executed and
acknowledged Assignment (as described in Section 4.2(a)(iii) above);     (iii)
Information required by the Title Company to comply with the real estate
reporting requirements set forth in Section 6045(i) of the Internal Revenue Code
of 1986, as amended;     (iv) Evidence of the authority of the person or persons
executing documents on behalf of Purchaser reasonably acceptable to Seller and
the Title Company;     (v) Certificate confirming that the representations and
warranties of Purchaser under this Agreement remain true and correct in the form
attached hereto as Exhibit H;     (vi) Closing Statement acceptable to
Purchaser;     (vii) Affidavits as may be customarily and reasonably required by
the Title Company, in form reasonably acceptable to Purchaser; and     (viii)
Such other documents as may be reasonably necessary and appropriate to complete
the Closing of the transaction contemplated herein.   (c) Seller and Purchaser
shall execute a tenant notification letter to all tenants under the Leases (the
“Tenant Notification Letter”) in the form attached hereto as Exhibit F, and
Purchaser shall, within forty-eight (48) hours following the Closing, cause the
Tenant Notification Letter to be delivered to such tenants.  

10

--------------------------------------------------------------------------------

     4.3 Title Transfer and Payment of Purchase Price

      (a)       Purchaser agrees to deliver the cash payment specified in
Section 4.2(b)(i) above by wiring the same to the Escrow Holder so that the wire
may be confirmed in time to allow Closing to occur on the Closing Date. In
addition, after all Purchaser’s conditions set forth in Section 7.2 have been
satisfied or waived, Purchaser shall direct the Escrow Holder to deposit or wire
the same into Seller’s designated account(s) upon the recording by the Title
Company of the documents to be executed and delivered by Seller under Sections
4.2(a) above or upon issuance by the Title Company of, or unconditional
agreement by the Title Company to issue, the Title Policy.   (b)      Upon
receipt of all items specified in Section 4.2 and following the satisfaction or
waiver of all conditions precedent to Closing and upon Title Company issuing or
committing to issue the Title Policy, Escrow Holder shall take the following
actions:     (i)       Prorate any and all amounts to be prorated pursuant to
Sections 5.1 and 5.2 below;     (ii) Date and cause to be recorded the Deed as
of Closing and designate that the Deed be returned directly to Purchaser after
recordation;     (iii) Issue the Title Policy to Purchaser;     (iv) Deliver the
balance of the Purchase Price to Seller, plus or minus appropriate adjustments;
    (v) Credit Purchaser with the total of any and all tenant security deposits
then held by Seller under the Leases and any and all prorated rents and other
items;     (vi) Deliver properly executed copies of the Closing Statement to
Seller and to Purchaser, which Closing Statement shall have been approved by
Seller and Purchaser prior to Closing;     (vii) Deliver to Seller a copy of the
Deed as recorded and executed originals of all documents delivered by Purchaser
to Escrow Holder pursuant to Section 4.2(b) above;     (viii) Deliver to
Purchaser executed originals of all documents delivered by Seller to Escrow
Holder pursuant to Section 4.2(a) above, other than that set forth in Section
4.2(a)(i) above; and     (ix) Pay any broker’s commissions as provided herein.

     4.4 Reporting Requirements

     The Escrow Holder shall comply with all applicable federal, state and local
reporting requirements relating to the closing of the transactions contemplated
herein. Without limiting the generality of the foregoing, to the extent the
transactions contemplated by this Agreement involve a real estate transaction
within the purview of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), Escrow Holder shall have sole
responsibility to comply with the requirements of Section 6045 of the Internal
Revenue Code (and any similar requirements imposed by state or local law).
Escrow Holder shall hold Purchaser, Seller and their respective counsel free and
harmless from and against any and all liability, claims, demands, damages and
costs, including reasonable attorneys’ fees and other litigation expenses,
arising or resulting from the failure of Escrow Holder to comply with such
reporting requirements.

11

--------------------------------------------------------------------------------

5. PRORATIONS; CLOSING ITEMS

     5.1 Prorations; Closing Costs

      (a)       The parties shall endeavor to cause the utility and service
providers of Seller to open new accounts with Purchaser as of the Closing Date.
If that cannot be accomplished, the amount due on any gas, electric, water,
sewer, or other utility bill, or service contract relating to the Property shall
be prorated between Seller and Purchaser as of the Closing Date, to the extent
such utilities or service contracts are the obligation of the Seller and not a
direct or indirect obligation of a tenant under any of the Leases. Any utility
deposits made by Seller shall be and remain the property of Seller.   (b) All
collected rents and other payments from each tenant under the Leases, including,
but not limited to, base rent, additional rent, percentage rent (if any), and
expense reimbursements, shall be prorated between Seller and Purchaser as of the
Closing Date. The balance remaining from any security deposits or prepaid rent
under the Leases held by Seller shall be credited to Purchaser (including the
balance of estimated tax, insurance and common area maintenance payments made to
Seller by tenants under the Leases net of any payments by Seller thereon).
Purchaser agrees to indemnify and hold harmless Seller from and against any
loss, cost or expense (including, but not limited to, attorneys’ fees and
expenses) resulting from any claim for such deposits or prepaid rent actually
paid or credited to Purchaser. If any rent or other payments under the Leases
are in arrears as of the Closing Date (“Delinquent Rents”), the amount of any
such Delinquent Rents which are collected by Purchaser shall be promptly paid by
Purchaser to Seller after Closing. Purchaser shall be entitled to deduct from
any such payment (i) Purchaser’s reasonable costs of collection incurred with
respect to such Delinquent Rents (including attorneys’ fees), (ii) rents due for
the month in which such payment is received by Purchaser, and (iii) rents from
such tenant attributable to any period after the Closing that are past due on
the date of receipt. Purchaser agrees to use commercially reasonable efforts to
collect Delinquent Rents after the Closing, including enclosing an appropriate
statement seeking collection of any Delinquent Rents in its normal invoicing,
provided Purchaser shall not be required to bring any action or proceeding
against any tenant on account of Delinquent Rents. Purchaser’s obligations
hereunder with respect to the collection and payment of Delinquent Rents shall
survive the Closing. Seller may make reasonable efforts to collect Delinquent
Rents from and after the Closing Date; provided, however, that Seller shall not
be entitled to pursue any action for eviction of any tenant from the Property.
The provisions of this Section shall survive Closing and shall not be merged
therein.   (c) All real estate taxes payable in respect of the Property shall be
prorated as of the Closing Date; provided, Seller shall be entitled to recover
any reimbursements from the tenants on account of such taxes for the period
prior to Closing, and Purchaser shall immediately remit to Seller any such
reimbursements received by Purchaser upon receipt thereof. Any real estate taxes
due and payable for any periods subsequent to the Closing shall be the
obligation of Purchaser and any real estate taxes due and payable for any
periods prior to the Closing shall be the obligation of Seller, provided
Purchaser shall cooperate with Seller to obtain any reimbursement from any
tenant in respect of any such taxes. Seller and Purchaser agree to mutually
cooperate with each other in connection with ongoing tax reduction proceedings
relating to prior tax years, if any, and any ongoing or future proceedings
relating to the year in which the Closing occurs, if any, and any refund
resulting therefrom (to the extent not refundable to tenants under the Leases)
shall be prorated between Seller and Purchaser based on the Closing Date, after
deducting therefrom the reasonable out-of-pocket expenses incurred by the
parties. The provisions of the immediately preceding two sentences shall survive
Closing and shall not be merged therein.  

12

--------------------------------------------------------------------------------


      (d)       Purchaser shall pay for the cost of recording the Deed; the
premium for the Title Policy in excess of the premium for a standard coverage
policy; the cost of any endorsements (other than Seller Endorsements) and
special or extended coverages of any nature in connection with the Title Policy;
any documentary stamp tax with respect to the documents relating to any
Purchaser financing; any escrow and closing fees charged by Escrow Holder; any
surveys or updates prepared by or at the direction of Purchaser; any taxes
payable on the transfer of the Personal Property; and any lender’s title
insurance coverage on account of any other loan obtained by Purchaser. Purchaser
shall pay for all costs relating to any financing obtained by Purchaser in
connection with its purchase of the Property, including any and all costs
incurred by Purchaser in performing any tests and investigations. Seller shall
pay for the premium for a standard coverage title policy in the amount of the
Purchase Price; the cost of the Seller Endorsements (but not the cost of any
endorsements or special or extended coverages other than the Seller
Endorsements); any documentary stamp tax with respect to the recordation of the
Deed; any prepayment or reconveyance fee in connection with any payoff or
release of any existing deed of trust or mortgage; and the recording fees with
respect to documents which Seller elects to place of record in order to cure
title objections raised by Purchaser to the extent Seller elects to cure the
same, as fully described in Section 3.2. Each party shall pay its own attorneys’
fees.

     5.2 Calculation of Prorations

     For purposes of calculating prorations, Seller shall be deemed to be in
title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, through the day prior to the Closing Date
and Purchaser shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, from
and after 12:01 a.m. on the Closing Date. All prorations shall be made on the
basis of the actual number of days of the year and month which have elapsed as
of the Closing Date. All prorations which cannot be ascertained as of the
Closing (including any adjustment on account of CAM charges overpaid or
underpaid by tenants under the Leases for 2006) shall be prorated on the basis
of the parties’ reasonable estimate of such amount. Except as otherwise stated
above, if necessary, the amount of prorations shall be adjusted in cash after
Closing, as and when complete and accurate information becomes available but in
any event no later than ninety (90) days after the Closing Date; provided,
however, the ninety (90) day period shall be extended for a reasonable time for
any real property tax reduction or abatement proceeds, which are to be prorated
between Purchaser and Seller pursuant to Section 5.1(c), and for any period of
time which may be required for reconciliation of tax, insurance, and common area
maintenance expenses for the calendar year in which the Closing Date occurs.
Purchaser and Seller each agree to reasonably cooperate with the other with
respect to such final proration. This provision shall survive Closing and shall
not be merged therein.

13

--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

     6.1 Seller’s Representations and Warranties

     Seller hereby represents and warrants to Purchaser as follows:

      (a)       Seller’s Entity. Seller is a Delaware limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller has qualified as a foreign limited partnership in the state in
which the Property is located, and the execution and performance of this
Agreement will not violate any term of its limited partnership certificate or
agreement, or any judicial decree, statute or regulation by which it may be
bound or affected.   (b) Seller’s Authority. Seller has full power and authority
to enter into this Agreement and to perform all its obligations hereunder, and
has taken all action required by law, its governing instruments, or otherwise to
authorize the execution, delivery and performance of this Agreement and all the
deeds, agreements, certificates, and other documents contemplated herein, and
this Agreement has been duly executed by and is a valid and binding agreement of
Seller, enforceable in accordance with its terms, except as enforceability may
be limited by equitable principles or by the laws of bankruptcy, insolvency, or
other laws affecting creditors’ rights generally.   (c) No Conflict or Lien.
Neither the execution or delivery of this Agreement nor the consummation of the
transactions contemplated herein will conflict with or result in a breach of any
contract, license or undertaking to which Seller is a party or by which any of
its property is bound, or constitute a default thereunder or, except as
contemplated herein, result in the creation of any lien or encumbrance upon the
Property.   (d) No Proceedings. No legal or administrative proceeding is (i)
pending or to the best of Seller’s knowledge threatened against the Property or
(ii) pending or to the best of Seller’s knowledge threatened against Seller
which would materially adversely affect the Property or Seller’s right to convey
the Property to Purchaser as contemplated in this Agreement. Seller shall have
the right to, and shall promptly, update the representation set forth herein to
reflect any proceeding that first becomes pending after the Effective Date, or
of which Seller first acquires knowledge after the Effective Date.   (e) Leases;
Service Contracts. Seller has delivered to Purchaser a correct and complete copy
of each of the Leases and Service Contracts and any amendments thereto. The
information regarding the Leases contained on the Rent Roll attached as Schedule
4, which identifies all tenants of the Property as of the Effective Date, is
correct and complete as of the date of this Agreement. Except as set forth on
Schedule 4, no commissions, tenant improvement costs or reimbursements for
improvements are due or could become due from Seller in connection with the
Leases. To the knowledge of Seller, each of the Leases and Service Contracts is
in full force and effect, no notice has been given of any cancellation or
surrender thereof, and neither Seller nor the tenant or other party is in
default thereunder.   (f) Violations. Seller has no knowledge of and has not
received written notice from any governmental body, authority or agency of any
violation of federal, state or local laws, ordinances, codes, rules or
regulations affecting the Property, including any notice with respect to any
Hazardous Materials (as hereinafter defined) or of any violation of any
insurance requirements relative to the Property, any matters identified in which
have not been corrected. Seller shall have the right to, and shall promptly,
update the representation set forth herein to reflect any notice of which Seller
first acquires knowledge after the Effective Date.  

14

--------------------------------------------------------------------------------


      (g)       Condemnation. Seller has no knowledge of and has received no
written notice of any pending or threatened condemnation proceedings relating to
the Property. Seller shall have the right to, and shall promptly, update the
representation set forth herein to reflect any proceeding that first becomes
pending after the Effective Date, or of which Seller first acquires knowledge
after the Effective Date.   (h) Commissions. Except as set forth on Schedule 4,
no leasing commissions are due and payable with respect to the existing terms of
the Leases; provided, however, that nothing contained in this Section 6.1(h)
shall be construed in any way to modify the obligations with respect to leasing
commissions and tenant improvements described in Sections 9.2 and 9.3 hereof.  
(i) Service Contracts. All material Service Contracts affecting the Property are
accurately set forth on Schedule 3 hereto. Except for the Service Contracts and
Leases, Seller has not entered into any contracts, subcontracts or agreements
affecting the Property (including outstanding offers or proposals given by
Seller) that will be binding upon Buyer after the Closing.   (j) Bankruptcy. No
petition has been filed by Seller, nor has Seller received written notice of any
petition filed against Seller, under the Federal Bankruptcy Code or any similar
state or federal Law.   (k) Contracts. Except for the Leases, Service Contracts,
Permits or as otherwise disclosed in the Title Commitment, Seller has no actual
knowledge that any other written lease, contract or agreement exists relating to
the Property or any portion thereof which is not terminable at will or upon not
more than thirty (30) days prior notice.   (l) Knowledge. Seller represents that
Robert F. Gossett, Jr. is the person that has knowledge relating to the Property
for purposes of this Agreement.

     Except with respect to the warranties set forth in Section 6.1, Seller has
not made any warranty or representation, express or implied, written or oral,
concerning the Property, including without limitation any representations
relating to Hazardous Materials (as defined in Section 6.3(c) below).

     All representations and warranties of Seller contained herein are intended
to and shall remain true and correct as of the Closing and shall survive the
delivery of the Deed for a period of twelve (12) months after Closing and shall
thereafter expire unless a claim thereunder has been commenced in compliance
with the next sentence and diligently pursued thereafter. Any claims by
Purchaser with respect to such representations or warranties shall be commenced
by written notice to Seller within said twelve (12) month period and shall be
diligently pursued thereafter or shall be deemed waived by Purchaser.
Notwithstanding the foregoing, Purchaser shall have no claim against Seller with
respect to the representations and warranties set forth in this Section 6.1 if
Purchaser had actual knowledge that a representation or warranty was untrue or
inaccurate or incorrect as of the time of Closing and Purchaser nevertheless
chose to proceed with Closing hereunder.

15

--------------------------------------------------------------------------------

     Whenever in this Agreement a representation of Seller is based on the
“Seller’s knowledge” or words of similar import, such reference shall be deemed
to be to the actual knowledge of Robert F. Gossett, Jr., without investigation
or inquiry of any kind. There shall be no personal liability to said individual
arising out of said representations or warranties. No knowledge of parties
affiliated with, employed by, or related by agency to Seller shall be imputed to
Seller or to the above-named person.

     Notwithstanding anything to the contrary contained in this Agreement, the
aggregate amount which may be collected by Purchaser pursuant to the
representations and warranties of Seller set forth herein (other than under
Section 6.1(i)) shall not exceed $200,000.

     6.2 Purchaser’s Representations and Warranties

     Purchaser represents, warrants, and covenants to Seller that:

      (a)       Authority to Execute; Organization. This Agreement constitutes
the valid and binding obligation of Purchaser and is enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by equitable principles or by the laws of bankruptcy, insolvency, or other laws
affecting creditors’ rights generally. Purchaser is a corporation validly
organized and in good standing under the laws of the state of its organization,
and the execution of this Agreement, delivery of money and all required
documents, Purchaser’s performance of this Agreement and the transaction
contemplated hereby have been duly authorized by the requisite action on the
part of the Purchaser and Purchaser’s directors, shareholders, partners, members
or trustees.   (b) Recording. Purchaser shall not record this Agreement or a
memorandum hereof at any time.   (c) Litigation. There is no litigation pending
or, to Purchaser’s knowledge, threatened, against Purchaser or any basis
therefore before any court, regulatory authority or administrative agency that
would likely result in any material adverse change in the business or financial
condition of the Purchaser.   (d) Terrorist Organizations. Purchaser is not
acting, directly or indirectly, for or on behalf of any person, group, entity or
nation named by the United States Treasury Department as a Specifically
Designated National and Blocked person, or for or on behalf of any person,
group, entity or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and it is not
engaged in this transaction directly or indirectly on behalf of, or facilitating
this transaction directly or indirectly on behalf of, any such person, group,
entity or nation.  

16

--------------------------------------------------------------------------------

     6.3 Purchaser Accepts Property “As Is”

      (a)       Purchaser Acknowledgment. Purchaser acknowledges for Purchaser
and Purchaser’s successors, heirs and assignees, (i) that Purchaser has been
given full opportunity to inspect and investigate the Property, all improvements
thereon and all aspects relating thereto, either independently or through agents
and experts of Purchaser’s choosing, (ii) that Purchaser is acquiring the
Property based solely upon Purchaser’s own investigation and inspection thereof
and Seller’s representations and warranties set forth in Section 6.1, and (iii)
that the provisions of this Section 6.3(a) shall survive Closing and shall not
be merged therein. SELLER AND PURCHASER AGREE THAT UPON CLOSING THE PROPERTY
SHALL BE SOLD AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE
CLOSING DATE “AS IS, WHERE IS, WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR
REDUCTION IN THE PURCHASE PRICE, AND THAT EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN SECTION 6.1, SUCH SALE SHALL BE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SELLER DOES HEREBY
DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY. PURCHASER
SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, SELLER’S
AGENTS OR BROKERS, AS TO ANY MATTER CONCERNING THE PROPERTY (EXCEPT FOR THE
WARRANTIES SPECIFICALLY SET FORTH IN SECTION 6.1), INCLUDING WITHOUT LIMITATION:
(l) THE CONDITION OR SAFETY OF THE PROPERTY OR ANY IMPROVEMENTS THEREON,
INCLUDING, BUT NOT LIMITED TO, PLUMBING, SEWER, HEATING AND ELECTRICAL SYSTEMS,
ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS, SOIL AND GEOLOGY INCLUDING
HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED), LOT SIZE, OR SUITABILITY OF THE
PROPERTY OR ITS IMPROVEMENTS FOR A PARTICULAR PURPOSE; (2) WHETHER THE
APPLIANCES, IF ANY, PLUMBING OR UTILITIES ARE IN WORKING ORDER; (3) THE
HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF
ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL PROPERTY; OR (5) WHETHER THE
IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH
APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES,
INCLUDING, WITHOUT LIMITATION THE REQUIREMENTS OF THE AMERICANS WITH
DISABILITIES ACT, 42 USCA § 12101 et. seq. SUBJECT ONLY TO THE WARRANTIES
EXPRESSLY SET FORTH IN SECTION 6.1, PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT IT IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY AND NOT UPON
ANY REPRESENTATIONS MADE TO IT BY SELLER, ITS OFFICERS, DIRECTORS, CONTRACTORS,
AGENTS OR EMPLOYEES OR ANY PERSON WHOMSOEVER. ANY REPORTS, REPAIRS OR WORK
REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY OF PURCHASER AND
PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF SELLER TO MAKE ANY
CHANGES, ALTERATIONS, OR REPAIR TO THE PROPERTY AND PURCHASER ACKNOWLEDGES THAT,
BY EXECUTING THIS AGREEMENT, PURCHASER ACKNOWLEDGES THAT PURCHASER HAS COMPLETED
ITS DUE DILIGENCE WITH RESPECT TO THE PROPERTY TO ITS SATISFACTION.   (b) No
Claim for Hazardous Materials. Upon Closing, Purchaser, for Purchaser and
Purchaser’s successors in interest, releases Seller from, and waives all claims
and liability which Purchaser may have against Seller for, any structural,
physical and environmental condition of the Property, including without
limitation the presence, discovery or removal of any Hazardous Materials in, at,
about or under the Property, or for, connected with or arising out of any and
all claims or causes of action based upon the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), the Resource Conservation
and Recovery Act (“RCRA”), the Toxic Substances Control Act (the “TSCA”), as
such acts may be amended from time to time, or any other federal or state
statutory or regulatory cause of action arising from or related to Hazardous
Materials at, in or under the Property (collectively, the “Hazardous Waste
Laws”). The waiver and release of Purchaser set forth in this Section 6.3(b)
shall survive the Closing Date and shall be enforceable at any time after the
Closing Date.        

17

--------------------------------------------------------------------------------


      (c)       “Hazardous Materials” Defined. For purposes of this Agreement,
the term “Hazardous Material” shall mean any substance, chemical, waste or
material that is or becomes regulated by any federal, state or local
governmental authority because of its toxicity, infectiousness, radioactivity,
explosiveness, ignitability, corrosiveness or reactivity, including, without
limitation, those substances regulated by the Hazardous Waste Laws.   (d) No
Representations as to Hazardous Materials. Purchaser acknowledges that Seller
has made no representations or warranties whatsoever to Purchaser regarding the
presence or absence of any Hazardous Materials in, at, or under the Property;
provided, however, that Seller and Purchaser acknowledge that Seller has made
certain representations as to no proceedings, notices received, knowledge or
otherwise as more specifically set forth in Sections 6.1 (d), (f) and (g).
Purchaser has made such studies and investigations, conducted such tests and
surveys, and engaged such specialists as Purchaser has deemed appropriate to
evaluate fairly the Property and its risks from an environmental and Hazardous
Materials standpoint.

7. CONDITIONS TO CLOSING

     7.1 Seller’s Conditions

     The obligation of Seller to sell and convey the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent (the satisfaction of which may be waived only in
writing by Seller):

      (a)       Delivery and execution by Purchaser to Escrow Holder of all
monies, items, and other instruments required to be delivered by Purchaser to
Escrow Holder and the performance by Purchaser of all its obligations under this
Agreement;   (b) Purchaser’s covenants, warranties, and representations set
forth herein shall be true and correct in all material respects as of the
Closing Date; and   (c) There shall be no uncured default by Purchaser of any of
its obligations under this Agreement.

     7.2 Purchaser’s Conditions

     The obligation of Purchaser to acquire the Property under this Agreement is
subject to the satisfaction of the following conditions precedent or conditions
concurrent:

      (a)       Delivery and execution by Seller to Escrow Holder of all monies,
items and other instruments to be delivered by Seller to Escrow Holder and the
performance by Seller of all its obligations under this Agreement, provided,
however, that the original Leases and Service Contracts which survive Closing,
and the leasing and property files and records pertaining to day-to-day
operation, leasing and maintenance of the Property, to the extent same are in
the possession of Seller, shall be held at the Property for delivery to the
Purchaser incident to Closing;  

18

--------------------------------------------------------------------------------


      (b)       Seller’s covenants, warranties and representations set forth
herein shall be true and correct in all material respects as of the Closing
Date;   (c) There shall be no uncured default by Seller of any of its
obligations under this Agreement; and   (d) Title Company shall be irrevocably
committed to issue the Title Policy subject to the Permitted Exceptions.

     7.3 Failure of Condition

      (a)       In the event of a failure of any condition contained in Section
7.1 or 7.2 above which is not the result of a default by either party, the party
for whose benefit the condition existed may either waive the condition and
proceed to Closing or may terminate this Agreement, in which event all documents
and funds deposited by Purchaser (other than the Deposit, which shall be
retained by Seller as an option payment, as provided for in Section 2.1 above)
shall be immediately returned to Purchaser, all documents deposited by Seller
shall be immediately returned to Seller, and neither party shall have any
further rights or obligations hereunder (except as set forth in Sections 3.6(b),
9.1, 11.2 and 11.12);   (b) In the event of a failure of any condition contained
in Section 7.2 above due to a default by Seller, then Purchaser may in its sole
discretion, following five (5) Business Days written notice and opportunity to
cure:     (i)       terminate this Agreement in which event the Deposit and all
documents and funds deposited by Purchaser shall be immediately returned to
Purchaser, all documents deposited by Seller shall be immediately returned to
Seller, and neither party shall have any further rights or obligations hereunder
(except as set forth in Sections 3.6(b), 9.1, 11.2 and 11.12);     (ii) pursue
specific performance of Seller’s obligation to convey the Property to Purchaser
in accordance with the terms of this Agreement; or     (iii) waive such default
and close the transaction.   (c) In the event of a failure of any condition
contained in Section 7.1 above due to a default by Purchaser, Seller may in its
sole discretion, following five (5) Business Days written notice and opportunity
to cure:     (i) terminate this Agreement, retain the Deposit as an option
payment, as provided for in Section 2.1 above, and receive from Purchaser an
additional payment of One Hundred Thousand Dollars ($100,000) as liquidated
damages, as more fully described in Article 12 hereof, in which event all
documents deposited by Purchaser shall be immediately returned to Purchaser, and
all documents deposited by Seller shall be immediately returned to Seller, and
neither party shall have any further rights or obligations hereunder (except as
set forth in Sections 3.6(b), 9.1, 11.2 and 11.12); or   (ii) waive such default
and close the transaction.  

19

--------------------------------------------------------------------------------


      (d)       Seller waives any rights it may have to specific performance in
the event of a default by Purchaser with the exclusive remedy of Seller being
the right to retain the Deposit as an option payment, as provided for in Section
2.1 above, and receive from Purchaser an additional payment of One Hundred
Thousand Dollars ($100,000) as liquidated damages, as more fully described in
Section 12 hereof. Purchaser waives any right to any claim of any nature for
damages or otherwise in the event of a default by Seller and Purchaser
acknowledges that its exclusive remedies in the event of a default by Seller
shall be to either terminate this Agreement in accordance with Section 7.3(b)(i)
above, to seek specific performance in accordance with Section 7.3(b)(ii) above,
or waive such default and close the transaction in accordance with Section
7.3(b)(iii) above.

8. DAMAGE OR DESTRUCTION OF THE PROPERTY; CONDEMNATION

     8.1 Damage or Destruction of the Property

      (a)       If, between the Effective Date and the Closing Date, the
Property is Materially Damaged or Destroyed (as hereinafter defined), Purchaser
may elect in writing, within ten (10) Business Days after receipt of notice by
Purchaser from Seller of such damage or destruction (the “Casualty Notice
Date”), accompanied by information regarding the amount and payment of
insurance, to terminate this Agreement or to purchase all of the Property
without regard to such damage or destruction. If Purchaser fails to notify
Seller of Purchaser’s election, Purchaser will be deemed to have elected not to
proceed with the purchase of all of the Property. If Purchaser elects not to
proceed, this Agreement shall terminate, in which event all documents and funds
deposited by Purchaser (other than the Deposit, which shall be retained by
Seller as an option payment, as provided for in Section 2.1 above) shall be
immediately returned to Purchaser, all documents deposited by Seller shall be
immediately returned to Seller, and neither party shall have any further rights
or obligations hereunder (except as set forth in Sections 3.6(b), 9.1, 11.2 and
11.12). In the event that Purchaser purchases the Property, Seller shall have no
obligation to repair any such damage or destruction, nor shall the Purchase
Price be adjusted except as provided in 8.1(b) below. “Materially Damaged or
Destroyed” shall mean damage or destruction the repair or replacement of which
either would not be permitted due to the then effective requirements of any
applicable law, ordinance, rule or regulation of any governmental or
quasi-governmental agency having jurisdiction, or, as determined by a licensed
general contractor having at least five (5) years experience in the construction
of commercial office buildings, selected by Seller and reasonably approved by
Purchaser, would exceed Seven Hundred Fifty Thousand Dollars ($750,000) as to
any casualty of a type against which insurance is maintained (a “Major Insured
Casualty”) or would exceed Three Hundred Fifty Thousand Dollars ($350,000) as to
any casualty against which insurance is not maintained (a “Major Uninsured
Casualty”). As used herein, repair or replacement means such repair or
replacement to the Improvements as may be required to restore the Improvements
to a condition having substantially the same design, specifications and
equipment of the Improvements immediately prior to the casualty. If, between the
Effective Date and the Closing Date, the Property sustains damage which is not
within the definition of Materially Damaged or Destroyed , the parties shall
proceed to Closing. If between the Effective Date and the Closing Date, the
Property is Materially Damaged or Destroyed due to a Major Uninsured Casualty,
Seller may elect in writing, within five (5) days after the Casualty Notice
Date, to terminate this Agreement. If Seller fails to notify Purchaser of
Seller’s election, Seller will be deemed to have elected not to proceed with the
sale of all of the Property.  

20

--------------------------------------------------------------------------------


      (b)       If Purchaser elects or is required to purchase the Property
despite such damage or destruction, Seller shall assign its rights to and
Purchaser shall be entitled to receive any insurance proceeds (with any accrued
interest thereon) at or after Closing (as the same are available) and Purchaser
shall receive a credit toward the Purchase Price (i) for the insurance
deductible relative to Seller’s insurance on the Property with respect to an
insured casualty, including a Major Insured Casualty, or (ii) for the cost of
repair not covered by insurance with respect to an uninsured casualty, including
a Major Uninsured Casualty. Seller shall reasonably cooperate with Purchaser to
allow Purchaser to collect any available insurance proceeds. Seller agrees to
maintain until the Closing the level of insurance coverage in effect on the
Property as of the Effective Date.   (c) If, as a result of any casualty, any
determination, election or agreement required by the terms of this Section 8.1
is not made by the scheduled Closing Date, the Closing Date shall be extended
for an appropriate time, not to exceed twenty (20) days, after such
determination, election or agreement.

     8.2 Condemnation

     If prior to Closing all or any part of the Property is subject to a
proposed taking by any public authority, Seller shall promptly notify Purchaser
in writing of such proposed taking and Purchaser may terminate this Agreement by
notice to Seller within five (5) days after written notice thereof. If Purchaser
so elects, this Agreement shall terminate, in which event all documents and
funds deposited by Purchaser (other than the Deposit, which shall be retained by
Seller as an option payment, as provided for in Section 2.1 above) shall be
immediately returned to Purchaser, all documents deposited by Seller shall be
immediately returned to Seller, and neither party shall have any further rights
or obligations hereunder (except as set forth in Sections 3.6(b), 9.1, 11.2 and
11.12). If Purchaser does not so elect to terminate this Agreement, Purchaser
shall accept the Property subject to the taking without a reduction in the
Purchase Price and shall receive at Closing an assignment of all of Seller’s
rights to any condemnation award to the extent that such amount does not exceed
the Purchase Price plus any legal fees and expenses actually expended in
obtaining such award, with any condemnation award in excess of such amount to be
divided equally between Seller and Purchaser. Seller shall reasonably cooperate
with Purchaser to allow Purchaser to collect any such award.

9. COMMISSIONS AND EXPENSES; COVENANTS

     9.1 Payment of the Sale Commission

     Purchaser and Seller represent and warrant to each other that no real
estate broker or agent has been authorized to act on either parties’ behalf
except CB Richard Ellis (“Seller’s Agent”) under a separate commission agreement
between Seller and Seller’s Agent, and Barton T. Simpson (“Purchaser’s Agent”).
Seller will pay or cause to be paid at Closing to Seller’s Agent the commission
payable under such commission agreement, and to Buyer’s Agent an amount equal to
two percent (2%) of the Purchase Price. No commissions will be due if the
Closing does not occur. Purchaser hereby indemnifies Seller and holds Seller
harmless from and against any and all demands or claims which now or hereafter
may be asserted against Seller for any brokerage fees, commissions or similar
types of compensation which may be claimed by any other broker which was engaged
or which claims to have been engaged by Purchaser and all expenses and costs in
handling or defending any such demand or claim, including reasonable attorneys’
fees. Seller hereby indemnifies Purchaser and holds Purchaser harmless from and
against any and all demands or claims which now or hereafter may be asserted
against Purchaser for any brokerage fees, commissions or similar types of
compensation which may be claimed by any broker which was engaged or which
claims to have been engaged by Seller and all expenses and costs in handling or
defending any such demand or claim, including reasonable attorneys’ fees. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

21

--------------------------------------------------------------------------------

     9.2 Leasing Commissions/Tenant Improvements

      (a)       Seller shall pay all leasing commissions or tenant improvement
costs payable under Leases executed prior to the Effective Date except for
commissions and costs payable by reason of any expansion, extension or renewal
of such Leases (but only to the extent such expansions, extensions or renewals
are pursuant to option rights expressly set forth in such Leases as of the
Effective Date, herein called the “Existing Rights”) occurring on or after the
Effective Date, which shall be paid by Seller and Purchaser as hereinafter
provided. A summary of the business terms of any amendment, renewal or expansion
of an existing Lease (unless such renewal or expansion is pursuant to and in
accordance with the terms of any Existing Rights, in which case Seller and
Purchaser agree that any such renewal or expansion shall be effective upon the
valid exercise by a tenant pursuant to the terms of any such Existing Rights) or
of any new Lease which Seller wishes to execute between the Effective Date and
the Closing Date will be submitted to Purchaser prior to execution by Seller.
Purchaser agrees to notify Seller in writing within five (5) Business Days after
its receipt thereof of either its approval or disapproval thereof, including all
leasing commissions, tenant improvement and inducement payments to be incurred
in connection therewith. If Purchaser informs Seller within such five (5)
Business Day period that Purchaser does not approve the amendment, renewal or
expansion of the existing Lease or the new Lease (a “New Lease Agreement”), then
Seller shall not enter into the proposed New Lease Agreement. In the event
Purchaser fails to notify Seller in writing of its approval or disapproval of
any New Lease Agreement within the five (5) Business Day period set forth above,
Purchaser shall be deemed to have approved such New Lease Agreement. All leasing
commissions and tenant improvement costs, inducement payments, attorneys’ fees
and other fees paid or expenses incurred with respect to any New Lease Agreement
(regarding which Seller has advised Purchaser in the requisite summary of
business terms delivered to Purchaser as required above) approved or deemed
approved by Purchaser as set forth above in this Section 9.2(a) shall be the
obligation of Purchaser and Seller, divided pro rata based upon an allocation
determined by the rental income received by Seller relative to such New Lease
Agreement prior to Closing and the total rental income projected to be paid
during the initial term of such New Lease Agreement.   (b) To the extent Seller
shall be obligated for any leasing commissions, tenant improvement costs,
inducement payments, attorneys’ fees or other fees payable in connection with
any Lease or New Lease Agreement pursuant to Section 9.2(a) above for which
actual payment thereof has not been made by or on behalf of Seller on or before
the Closing, Purchaser shall receive a credit at Closing for all such unpaid
commissions, costs, expenses and fees.

     9.3 Lease Expense Reimbursement and Assumption

     At Closing, Purchaser shall (i) reimburse Seller for all leasing
commissions, tenant improvement costs, inducement payments, attorneys’ fees and
other fees paid or expenses incurred by Seller under any New Lease Agreement
made on or after the Effective Date, if any, which has been approved or deemed
approved by Purchaser pursuant to Section 9.2, less the pro rata share of all
such costs and expenses otherwise payable by Seller pursuant to the last
sentence of Section 9.2(a) above and (ii) assume all obligations of the landlord
under Leases which either (a) arise after Closing or (b) are continuing
covenants of the landlord which apply after Closing, if any.

22

--------------------------------------------------------------------------------

     9.4 Maintenance of the Property; Property Personnel

     Between Seller’s execution of this Agreement and the Closing, Seller shall
(i) maintain the Property in its existing condition and repair, reasonable wear
and tear excepted, (ii) cause to be maintained in force, fire and extended
coverage insurance upon the Property in the same amounts and coverages as the
insurance coverage on the Property on the Effective Date and (iii) not take any
action that would knowingly result in a failure to comply with all governmental
laws, rules or regulations applicable to the Property.

     9.5 Service Contracts`

     Seller shall not, after the date of this Agreement, enter into any service
contract affecting the Property or any amendment thereof, which shall be an
obligation of Purchaser after Closing, or waive, compromise or settle any rights
of Seller under any Service Contract which shall be assumed by Purchaser upon
Closing, or agree to, or modify, amend, or terminate any Service Contract which
shall be assumed by Purchaser upon Closing, without in each case obtaining
Purchaser’s prior written consent thereto. Seller shall terminate at or before
Closing those existing Service Contracts that Seller is contractually entitled
to terminate without cost and that Purchaser designates to Seller, on or before
the date that is thirty-five (35) days prior to the Closing Date, as not to
survive Closing.

10. NOTICES

     All notices, requests or demands to a party hereunder shall be in writing
and shall be effective (i) when received by overnight courier service or
facsimile telecommunication (provided that a copy of such notice, request or
demand is deposited into the United States mail within one (1) Business Day of
the facsimile transmission), or (ii) three (3) days after being deposited into
the United States mail (sent certified or registered, return receipt requested),
in each case addressed as follows (or to such other address as Purchaser or
Seller may designate in writing in accordance with this Section 10):

  If to Seller:      Corporate Realty Income Fund I, L.P.  475 Fifth Avenue,
21st Floor  New York, New York 10017  Attention: Robert F. Gossett, Jr.    With
a copy to:    Arnold & Porter LLP  399 Park Avenue  New York, New York 10022 
Attention: Michael J. Canning, Esq. 


23

--------------------------------------------------------------------------------


If to Purchaser:    James F. Cotter  1802 N.E. Loop 410, Suite 111  San Antonio,
TX 78217    With a copy to:    Bracewell & Giuliani LLP  800 One Alamo Center 
106 St. Mary’s Street  San Antonio, TX 78205  Attention: James E. Satel, Esq.   
  If to Escrow Holder:      Chicago Title Insurance Company  700 North St.
Mary’s Street, Suite 125  San Antonio, TX 78205  Attention: Michael Guerra 


11. MISCELLANEOUS

     11.1 Time

     Time is of the essence in the performance of each party’s obligations
hereunder.

     11.2 Attorneys’ Fees

     If any legal action, arbitration or other proceeding is commenced to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to an award of its attorneys’ fees and expenses. The phrase
“prevailing party” shall include a party which receives substantially the relief
desired whether by dismissal, summary judgment, judgment or otherwise. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

     11.3 No Waiver

     No waiver by any party of the performance or satisfaction of any covenant
or condition shall be valid unless in writing and shall not be considered to be
a waiver by such party of any other covenant or condition hereunder.

     11.4 Entire Agreement

     This Agreement contains the entire agreement between the parties regarding
the Property and supersedes all prior agreements, whether written or oral,
between the parties regarding the same subject. This Agreement may only be
modified in writing.

24

--------------------------------------------------------------------------------

     11.5 Survival

     Except for (i) the representations and indemnity obligations of Purchaser
and Seller under this Agreement, (ii) the post-closing obligations of Purchaser
and Seller under this Agreement and (iii) as otherwise specifically provided in
this Agreement, none of the agreements, warranties and representations contained
herein shall survive Closing.

     11.6 Successors

     Subject to Section 11.7, this Agreement shall bind and inure to the benefit
of the parties hereto and to their respective legal representatives, successors
and permitted assigns.

     11.7 Assignment

     Purchaser shall be entitled, without Seller’s prior consent, to assign
Purchaser’s rights in and to this Agreement to an entity controlled by or under
common control with Purchaser (a “Permitted Assignee”). Seller’s written consent
shall be required for any other assignment of Purchaser’s rights to a nominee
under this Agreement. Any attempted unpermitted assignment, except with Seller’s
prior written consent, shall be ineffective and shall constitute a default under
this Agreement. Notwithstanding any assignment hereunder, Purchaser shall remain
liable for the obligations of Purchaser under this Agreement. Purchaser
represents, warrants and certifies to Seller that Purchaser has not assigned,
transferred or encumbered or agreed to assign, transfer or encumber, directly or
indirectly, all or any portion of its rights or obligations under this
Agreement. Purchaser shall give written notice of any proposed assignment at
least five (5) Business Days prior to Closing. If there is an assignment
permitted hereunder or if Seller approves such assignment, Seller shall have no
obligation to reissue any surveys, or title commitments previously delivered to
Purchaser, nor shall Seller be responsible for any costs or expenses of any
nature associated with such transfer.

     11.8 Relationship of the Parties

     The parties acknowledge that neither party is an agent for the other party,
and that neither party shall or can bind or enter into agreements for the other
party.

     11.9 Governing Law

     This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas.

     11.10 Possession; Risk of Loss

     Seller shall deliver to Purchaser possession of the Property on the Closing
Date, subject only to the Leases and Permitted Exceptions. All risk of loss or
damage with respect to the Property shall pass from Seller to Purchaser upon
Closing.

     11.11 Review by Counsel

     The parties acknowledge that each party and its counsel have reviewed and
approved this Agreement, and the parties hereby agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

25

--------------------------------------------------------------------------------

     11.12 Confidentiality

      (a)       Seller and Purchaser hereby covenant and agree that, at all
times after the date of execution hereof and prior to the Closing, unless
consented to in writing by the other party, no press release or other public
disclosure concerning this transaction shall be made, and each party agrees to
use commercially reasonable efforts to prevent disclosure of this transaction,
other than (i) to directors and officers of the parties, limited partners,
members and/or shareholders of Seller, Purchaser or Permitted Assignee, and
employees, prospective lenders of Purchaser or Permitted Assignee, attorneys,
accountants, agents and affiliates of the parties who are involved in the
ordinary course of business with this transaction, all of which shall be
instructed to comply with the confidentiality provisions hereof, or (ii) as
required by law or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction.   (b) Notwithstanding
anything to the contrary contained elsewhere herein, Purchaser hereby
acknowledges that all information furnished by Seller or its agents or
representatives to Purchaser or obtained by Purchaser in the course of
Purchaser’s investigation of the Property, or in any way arising from or
relating to any and all studies or entries upon the Property by Purchaser, its
agents or representatives, shall be treated as confidential information and
further, that if any such confidential information is disclosed to unpermitted
third parties prior to the Closing, Seller may suffer damages and irreparable
harm. In connection therewith, Purchaser hereby expressly understands,
acknowledges and agrees (i) that Purchaser will not disclose any of the contents
or information contained in or obtained as a result of any reports or studies
made in connection with Purchaser’s investigation of the Property, in any form
whatsoever (including, but not limited to, any oral information received by
Purchaser during the course of Purchaser’s inspection of the Property), to any
party prior to the Closing other than (a) the Seller, Seller’s employees, agents
or representatives, or Purchaser’s or a Permitted Assignee’s agents, employees,
representatives, attorneys, consultants or potential institutional lenders
without the prior express written consent of Seller (which consent shall not be
unreasonably withheld) or (b) as required by law or in response to lawful
process or subpoena or other valid and enforceable order of a court of competent
jurisdiction; (ii) that in making any disclosure of such information as
permitted hereunder, Purchaser will advise said parties of the confidentiality
of such information and the potential of damage to Seller as a result of any
disclosure of such information by said third party; and (iii) that Seller is
relying on Purchaser’s covenant not to disclose any of the contents or
information contained in any such reports or investigations to unpermitted third
parties prior to Closing (all of which is deemed to be confidential information
by the provisions of this Section). In the event this Agreement is terminated,
Purchaser agrees to return to Seller all information, studies, or reports
Purchaser or Purchaser’s agents have obtained from Seller or Seller’s agents,
contractors or representatives with respect to the Property or the condition of
the Property. In the event either Purchaser or, as a result of Purchaser’s
failure to use commercially reasonable efforts to prevent such disclosure,
Purchaser’s agents, employees, representatives, attorneys, consultants or
potential institutional lenders cause a breach of Purchaser’s duty of
confidentiality hereunder, Purchaser shall be liable to Seller for damages and
Seller may pursue all of its remedies afforded it under this Agreement. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.  

26

--------------------------------------------------------------------------------

      11.13 Termination

     Upon termination of this Agreement for any reason by either party,
Purchaser shall have the obligation to return to Seller all Due Diligence
Documents and copies thereof (including the survey) and any other information or
documentation received by Purchaser from Seller or Seller’s agents with respect
to the Property and shall not disclose to any unpermitted third party the
contents thereof.

      11.14 Waiver of Jury Trial

     THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PROPERTY, THE
CONVEYANCE DOCUMENTS OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR
IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE
PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: JFC SELLER’S INITIALS: RFG

      11.15 Counterparts

     This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and the counterparts taken together shall constitute
a single agreement.

      11.16 Limitation on Liability

     Purchaser expressly agrees that the obligations and liabilities of Seller
under this Agreement and any document referenced herein shall not constitute
personal obligations of the officers, directors, employees, agents, affiliates,
members, representatives, partners, stockholders or other principals and
representatives of Seller. Notwithstanding anything to the contrary, Seller’s
liability, if any, arising in connection with this Agreement or with the
Property shall, prior to Closing, be limited to the remedies as set forth in
Section 7.3 of this Agreement and, post-Closing, shall be limited in accordance
with Section 6.1 of this Agreement. The limitations of liability contained in
this section shall apply equally and inure to the benefit of Seller’s present
and future officers, directors, affiliates, members, representatives, trustees,
partners, shareholders, agents and employees, and their respective heirs,
successors and assigns.

      11.17 Partial Invalidity

     If any term or provision of this Agreement or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

      11.18 Construction

     Headings at the beginning of each section and subsection are solely for the
convenience of Purchaser and Seller and are not a part of this Agreement and
shall have no effect upon the construction or interpretation of any part hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and the masculine shall include the feminine, and vice versa. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if Purchaser and Seller had prepared the same. Unless
otherwise indicated, all references to sections and subsections are to this
Agreement. All Exhibits referred to in this Agreement are attached hereto and
incorporated herein by this reference. In the event the stated date for Closing
or the date on which Purchaser or Seller is required to take any action under
the terms of this Agreement is not a Business Day, the action shall be taken on
the next succeeding Business Day thereafter.

27

--------------------------------------------------------------------------------

12. LIQUIDATED DAMAGES

     IF PURCHASER SHALL BREACH OR DEFAULT IN ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, SELLER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT, RETAIN THE
AMOUNT OF THE DEPOSIT AS AN OPTION PAYMENT, AS PROVIDED FOR IN SECTION 2.1
ABOVE, AND RECEIVE AN ADDITIONAL PAYMENT FROM PURCHASER OF ONE HUNDRED THOUSAND
DOLLARS ($100,000) AS LIQUIDATED DAMAGES (THE “LIQUIDATED AMOUNT”). SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE LIQUIDATED AMOUNT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES. SELLER
AND PURCHASER SPECIFICALLY FURTHER AGREE AFTER NEGOTIATION THAT THIS SECTION 12
IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH OR DEFAULT BY PURCHASER OF ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PROVISIONS OF
THIS SECTION 12 SHALL NOT BE CONSTRUED AS A LIMITATION ON THE OBLIGATIONS OF
PURCHASER UNDER SECTIONS 3.6(b), 9.1, 11.2 and 11.12 HEREOF. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: JFC SELLER’S INITIALS: RFG

13. NO RECORDING

     The provisions hereof shall not constitute a lien on the Property and this
Agreement shall not be placed or suffered to be placed by Purchaser for
recording with the office of the recorder (clerk) for the county in which the
Property is located. Purchaser hereby appoints Seller as Purchaser’s true and
lawful attorney-in-fact, coupled with an interest, for the purposes of the
execution of such documents and doing such acts as shall be necessary to effect
the discharge of the recording of this Agreement if such recording shall have
been accomplished in violation of this Section.

14. EFFECTIVENESS

     This Agreement shall only be effective if a counterpart is signed by both
Seller and Purchaser.

Signatures on following pages

28

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

  SELLER:      CORPORATE REALTY INCOME FUND I, L.P.      By:  /s/ Robert F.
Gossett, Jr.      Robert F. Gossett, Jr.      General Partner    By:  1345
Realty Corporation,    General Partner        By:  /s/ Robert F. Gossett, Jr.   
  Robert F. Gossett, Jr.      President    PURCHASER:    JAMES F. COTTER 
    /s/ James F. Cotter    ESCROW HOLDER:    CHICAGO TITLE INSURANCE COMPANY   
  By:  /s/ Douglas W. Becker  Its:  Commercial Escrow Manager 


29

--------------------------------------------------------------------------------


TABLE OF CONTENTS     EXHIBIT A    Legal Description of Property  EXHIBIT B   
Bill of Sale  EXHIBIT C    Assignment and Assumption Agreement  EXHIBIT D   
Seller’s Affidavit  EXHIBIT E    Form of Limited Warranty Deed  EXHIBIT F   
Tenant Notification Letter  EXHIBIT G    Form of Seller’s Recertification of
Representations and Warranties  EXHIBIT H    Form of Purchaser’s Recertification
of Representations and Warranties  EXHIBIT I            Form of Tenant Estoppel
Certificate    SCHEDULE  1  Personal Property  SCHEDULE  2  Permits  SCHEDULE 
3  Service and Other Contracts  SCHEDULE  4  Rent Roll  SCHEDULE  5 
Environmental and Property Condition Reports 


--------------------------------------------------------------------------------